Citation Nr: 0837246	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-28 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at Grady Memorial Hospital (a non-
VA facility) on January 10, 2005.


REPRESENTATION

Appellant represented by: Disabled American Veterans
    

WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Medical Center in Oklahoma City, Oklahoma, which 
denied reimbursement for medical expenses incurred at Grady 
Memorial Hospital on January 10, 2005.  The veteran timely 
filed a Notice of Disagreement (NOD) in June 2005, and 
subsequently, in August 2006 the VA Medical Center provided a 
Statement of the Case (SOC).  Thereafter, in September 2006, 
the veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in June 2008 where the veteran and his wife 
presented as witnesses before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

In a June 2008 document, the veteran relinquished his right 
to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of RO consideration.  38 C.F.R. § 20.1304(c).

The Board notes that the record appears to demonstrate that 
the veteran is responsible for an outstanding payment to the 
City of Chickasha EMS for the emergency ambulance 
transportation services that he received from the scene of 
his accident to the Grady Memorial Hospital on January 10, 
2005.  The Board, however, is unclear as to the amount of any 
such outstanding sum.  Specifically, a January 26, 2005 
invoice from the City of Chickasha EMS discloses that the 
veteran owed $692.50 for emergency services and ground 
transportation, while a February 2005 billing statement notes 
that the total cost of the Chickasha EMS transportation 
services amounted to $1510.50.  Subtracting a $1000.00 
payment that the veteran has already remitted for the 
ambulance services from a homeowner's insurance policy owned 
by his mother from the sum of $1510.50 leaves a remaining 
balance of $510.50 for the EMS transportation.  The apparent 
discrepancy in the two balances requires further 
clarification, and therefore the Board REFERS this matter to 
the VA Medical Center in Oklahoma City, Oklahoma for 
clarification and any indicated action.    


FINDINGS OF FACT

1. The services provided by Grady Memorial Hospital on 
January 10, 2005 were provided in a medical facility held out 
as providing emergent care.

2. The injuries treated by Grady Memorial Hospital on January 
10, 2005 were of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

3. VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.

4. The record does not establish that payment of 
reimbursement is sought for any medical care beyond the 
initial emergency evaluation which occurred at Grady Memorial 
Hospital on January 10, 2005.

5. At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

6. The veteran is financially liable to the provider of 
emergency treatment for that treatment.

7. The record does not establish that the veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.

8. The condition for which the emergency treatment was 
furnished was not caused by an accident or work related 
injury.

9. The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
emergency medical expenses in the amount of $1572.74 for 
treatment at Grady Memorial Hospital on January 10, 2005 have 
been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 
2007), Veterans' Mental Health and Other Care Improvements 
Act of 2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ 
(2008); 38 C.F.R. §§ 17.1000, 17.1001, 17.1002 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that reimbursement for medical 
expenses incurred at Grady Memorial Hospital on January 10, 
2005 is warranted, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  


II. Law & Regulations

a. Reimbursement of Non-VA Medical Expenses
A veteran who is not service connected for any disabilities 
and who is not enrolled in vocational rehabilitation as here, 
can received payment or reimbursement for reasonable medical 
expenses under 38 U.S.C.A. § 1725 (otherwise known as part of 
Millennium Health Care and Benefits Act) and its implementing 
regulation, 38 C.F.R. § 17.1002.  Fritz v. Nicholson, 20 Vet. 
App. 507, 509 (2006) (recognizing that "Congress has 
authorized the Secretary to reimburse veterans for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C. § 1728 and 38 U.S.C. § 1725" and 
noting that "[s]ection 1728 applies only to veterans who 
were either service connected for at least one disability at 
the time that they sought treatment or who were participants 
in a vocational rehabilitation program. . . . [while] 
[s]ection 1725 applies to non-service-connected veterans who 
meet certain eligibility requirements").  As noted by the 
Court, "[t]he statute bestows upon the Secretary the power 
to reimburse an 'eligible,' non-service-connected veteran 
'the reasonable value of emergency treatment furnished . . . 
in a non-Department facility.'"  Id., at 510.          

According to 38 U.S.C.A. § 1725(b)(1), an "eligible" 
veteran is defined as "an individual who is an active 
Department health-care participant who is personally liable 
for emergency treatment furnished [to] the veteran in a non-
Department facility."  Fritz, 20 Vet. App. at 510 (emphasis 
added).  A "Department health-care participant," in turn, 
is one who, at the time of the emergency medical treatment, 
was enrolled in the VA health care system and had received 
care (meaning "medical services," such as medical 
examinations, treatment, rehabilitative services, surgery and 
preventative health care services) under Chapter 17 of Title 
38 of the US Code within the 24-month period preceding the 
emergency treatment in question.  Id. at 510-11; accord  
38 U.S.C.A. § 1725(b)(2)(B); 38 C.F.R. § 17.1002(e).      

Thus, in order for a veteran to be eligible for reimbursement 
under this Act, he must satisfy all of the following 
criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent lay 
person would have reasonably expected that delay 
in seeking immediate medical attention would have 
been hazardous to life or health (this standard 
would be met if there were an emergency medical 
condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a 
prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention 
to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent lay person (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who 
receive emergency treatment for a service-
connected disability).  

38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  See 38 U.S.C.A. § 
1725(b); 38 C.F.R. § 17.1002(g).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 to make 
mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment of an 
"eligible" veteran furnished by a non-VA facility, if all 
of the pertinent criteria (outlined above) are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if - (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility."  Id. (Emphasis added).  

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  



III. Analysis 

a. Factual Background
The veteran currently is not service connected for any 
disability.  The record shows that he has a low back 
disability and hypertension for pension purposes only.  The 
record also o reflects that he received a VA audiological 
examination in November 2003.   

On January 10, 2005 the veteran was taken by ambulance to the 
Grady Memorial Hospital in Chickasha, Oklahoma for injuries 
sustained after he fell 20 feet from a tree at his mother's 
home in Alex, Oklahoma.  See Hearing Transcript at 3, 8.  The 
intake nurse at the emergency room gave him an acuity rating 
of 2, representing an "urgent" (as opposed to the two lower 
ratings of "semiurgent" or "nonurgent" or the sole higher 
rating of "lifethreatening") need for care.  After 
receiving treatment there, the veteran was transferred to the 
closest VA Medical Center in Oklahoma City, Oklahoma.  

At his June 2008 hearing, the veteran described the 
circumstances surrounding his accident.  He testified that 
after he fell out of the tree his brother immediately called 
an ambulance for help, which rushed him to the emergency room 
at the Grady Memorial Hospital.  Hearing Transcript at 4.  
The veteran also conveyed that his mother's homeowner's 
policy had paid $1000.00 to cover the ambulance 
transportation between the site of the accident in Alex to 
the Grady Memorial Hospital.  Hearing Transcript at 8, 11.  
VA had paid the cost of transportation from Grady Memorial 
Hospital and the VA Medical Center in Oklahoma City as well 
as the cost of medical care at the VA facility.  Hearing 
Transcript at 10.                  

An invoice from Grady Memorial Hospital, dated January 21, 
2005, indicates that the veteran had an outstanding charge of 
$1397.74 for treatment received on January 10, 2005.  Another 
invoice from Medical Radiology, Inc. indicates that the 
veteran had an outstanding charge of $175.00 for X-ray 
interpretation at the Grady Memorial Hospital emergency room.  

A January 26, 2005 invoice from the City of Chickasha EMS 
discloses that the veteran still owed $692.50 for emergency 
services and ground transportation from the scene of the 
accident to Grady Memorial Hospital, noting that the distance 
between the two locations was 15 miles.  Another invoice from 
the City of Chickasha EMS reflects that the distance between 
the Grady Memorial Hospital and the VA Medical Center in 
Oklahoma City was 44 miles.     

A February 2005 letter from State Farm Insurance, the 
homeowner's insurance carrier of the veteran's mother, 
affirmed that this policy provided for payment of reasonable 
medical expenses up to $1000.00 under the Medical Payments 
Coverage.  It indicated that it would forward the $1000.00 to 
the veteran.  An accompanying payment transmittal noted that 
the veteran incurred following expenses on January 10, 2005: 
$1510.50 for Chickasha EMS transport; $1397.74 for treatment 
at the Grady Memorial Hospital; and $175.00 for Medical 
Radiology.  The total combined cost of these services 
amounted to $3083.24.  When deducting the $1000.00 paid by 
State Farm, the veteran's outstanding balance for the 
emergency care and transportation on January 10, 2005 amounts 
to $2083.24, and the cost of the emergency services rendered 
only at the Grady Memorial Hospital amounts to $1572.74.   

As reflected in his June 2005 NOD, a September 2006 statement 
and September 2006 substantive appeal, the veteran indicated 
that he had given the Chickasha EMS the $1000.00 State Farm 
insurance money.  He also conveyed that he had no third party 
or other health insurance and was not eligible for Medicare 
at the time of the accident.  He had begun paying monthly 
sums out of pocket to Grady Memorial Hospital for fear of 
encountering a collections agency.  The veteran recalled that 
the EMS "took me to Grady Memorial Hospital because they 
didn't know if I had internal injury."     

b. Discussion 
The Board determines that the evidence preponderates in favor 
of the veteran's claim for payment or reimbursement for his 
emergency treatment at the Grady Memorial Hospital on January 
10, 2005 under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.  
Specifically, the record reflects that the veteran received 
"emergency services" on January 10, 2005 at the emergency 
room of the Grady Memorial Hospital, which is a private 
facility "held out as providing emergency care to the 
public," in accordance with 38 C.F.R. § 17.1002(a).  Also, 
the injuries he sustained after falling 20 feet from a tree 
were indeed "of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health," as required under 38 C.F.R. § 17.1002(b).  As 
noted by the intake nurse at the hospital, the veteran's 
condition required "urgent" attention, the second most 
critical physical condition behind "lifethreatening," and 
medics did not know whether he had sustained any internal 
injuries after the fall.  In the Board's view, this 
circumstance satisfies the criteria in 38 C.F.R. 
§ 17.1002(b).          

Additionally, the Board determines that the record supports a 
finding that a VA or other Federal facility/provider was not 
"feasibly available" at the time of the initial fall and 
emergency treatment, and that "an attempt to use them before 
hand would not have been considered reasonable by a prudent 
lay person," as contemplated by 38 C.F.R. § 17.1002(c).  
That is, by the veteran's account, after his fall, his 
brother immediately phoned 911 for an ambulance, and the EMTs 
who transported the veteran drove him directly to the Grady 
Memorial Hospital in Chickasha, Oklahoma, located 
approximately 15 miles from Alex, Oklahoma where the accident 
occurred.  This action by the EMTs indicates to the Board 
that these technicians viewed the veteran's injuries to be of 
such seriousness as to require immediate medical attention to 
the closest facility, rather than a VA facility, which was 
located in Oklahoma City, Oklahoma, more than 59 miles from 
Alex, Oklahoma.  See Hearing Transcript at 4, 8.  

The record also reflects that the veteran is not seeking 
payment for or reimbursement of medical care beyond the 
initial emergency treatment at the Grady Memorial Hospital, 
and that the costs he incurred on January 10, 2005 were all 
related to his emergency care.  Accordingly, the evidence 
satisfies the criteria outlined in 38 C.F.R. § 17.1002(d).

The Board also finds that the veteran has satisfied the 
criteria outlined in 38 C.F.R. § 17.1002(e) in that at the 
time he received the January 10, 2005 emergency treatment, he 
in fact "was enrolled in the VA health care system and had 
received medical services . . . within the 24-month period 
preceding the furnishing of such emergency treatment."  That 
is, the record reflects that the veteran received a VA 
examination in November 2003, which falls within the 
preceding 24-month period before his January 2005 emergency 
treatment.  

The evidence of record further demonstrates that the veteran 
has been billed for, and therefore is financially liable to 
Grady Memorial Hospital for, the emergency medical treatment 
rendered, as required under 38 C.F.R. § 17.1002(f), and he 
himself has no coverage under a health-plan contract for 
payment of such services, as contemplated by 38 C.F.R. 
§ 17.1002(g) and (h) because he had no health insurance at 
the time of the accident.  While the Board recognizes that 
the veteran has received approximately $1000.00 from State 
Farm Insurance, this covered some of the emergency 
transportation costs; it did not cover the expenses at issue, 
namely medical expenses incurred by the veteran at Grady 
Memorial Hospital.  It is also pertinent to note that the 
State Farm Insurance policy was purchased by the veteran's 
mother as a homeowner, and not by the veteran.  Therefore, 
the criteria under subsections (g) and (h) are also 
satisfied.           

Finally the Board determines that the veteran is ineligible 
for reimbursement under 38 U.S.C.A. § 1728, as he is not 
service connected for any disability and is otherwise not a 
participant in a vocational rehabilitation program.   


ORDER

Payment or reimbursement for unauthorized emergency medical 
expenses incurred by the veteran at Grady Memorial Hospital 
on January 10, 2005 in the amount of $1572.74 is granted.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


